Citation Nr: 9912396	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability characterized as spondylolisthesis of L5-S1 with 
degenerative disc disease and spondylosis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

3.  Entitlement to an increased (compensable) evaluation for 
essential tremors of the hands.

4.  Entitlement to service connection for nerve entrapment of 
the right upper extremity.

5.  Entitlement to service connection for nerve entrapment of 
the left upper extremity.

6.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1965 to November 1977, and from March 1985 to July 1996, when 
he retired.  He also was a member of the National Guard from 
February 1978 to March 1985.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to increased evaluations for the 
appellant's back, sinus and hand disabilities, as well as 
entitlement to service connection for nerve entrapment of 
each shoulder and for malaria.  

In December 1998, the Board remanded the case for 
clarification of the appellant's desires concerning a hearing 
before the Board.  In January 1999, the appellant sent 
written notification to the RO that he no longer wanted a 
Board hearing.  The case has now therefore been returned to 
the Board by the RO for appellate review.  The issues of 
entitlement to increased evaluations for the appellant's 
sinus and hand disabilities, as well as the issues of 
entitlement to service connection for nerve entrapment of 
each shoulder, will be addressed in the REMAND section which 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues considered in this portion of this 
appeal has been obtained.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the legs with numbness and paresthesia 
and objective medical evidence of the ability to ambulate and 
to perform a heel/toe walk; some tenderness in the lower 
lumbar region; equal and active deep tendon reflexes; normal 
muscle tone and strength without atrophy, fasciculation or 
abnormal movement, normal gait, station  and Romberg; some 
diminution of sensitivity to pinprick and light touch over 
the lower extremities; a limited range of lumbar spine motion 
and complaints of pain of motion.  Radiographic examination 
demonstrated degenerative changes at L5-S1.

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate intervertebral disc syndrome or moderate limitation 
of lumbar spine motion, but not severe intervertebral disc 
syndrome, severe limitation of motion or unfavorable lumbar 
spine ankylosis.

4.  The appellant served in Vietnam in 1967-68; and again in 
1971, from January to November.

5.  The service medical records contain no mention of any 
diagnosis of, or treatment for, malaria.  It is not shown 
that the appellant currently has malaria or any residuals of 
malaria. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the appellant's low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5010, 5289, 5292, 5293, 5295 
(1998). 

2.  The appellant's claim for service connection for malaria 
is not well-grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim.

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The evidence on file includes hearing 
testimony, service medical records, VA medical records, and 
reports of VA examinations.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010. 

The appellant's low back disability has been described as 
spondylolisthesis, L5-S1, with degenerative disc disease 
(DDD) and spondylosis; the RO has evaluated this disability 
under the provisions of Diagnostic Code 5293, intervertebral 
disc syndrome.  A 20 percent evaluation is currently 
assigned.

Under the rating criteria a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks and a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent evaluation is warranted for muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position and a 40 percent 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwait's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  A 60 percent rating is 
warranted when a low back disorder produces or more nearly 
approximates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability includes the 
appellant's May 1997 testimony at a personal hearing 
conducted at the RO; VA medical treatment records from 
January to September of 1997; and reports from VA medical 
examinations conducted in December 1996.

In December 1996, the appellant underwent a VA orthopedic 
examination.  He complained of daily pain that frequently 
radiated down the left leg and occasionally the right leg.  
He also complained of numbness and tingling on the lateral 
aspect of both lower extremities.  On physical examination, 
the appellant demonstrated an erect stance with a level 
pelvis and no scoliosis; he could walk on his heels and toes 
without difficulty; he could squat and rise without 
assistance; and his deep tendon reflexes were equal and 
active in both knees and ankles.  He also demonstrated 
forward flexion of 50 degrees; extension of 20 degrees; left 
and right lateral bending of 20 degrees; and left and right 
thoracic bending of 30 degrees.  There was low back pain with 
rotation of the hips.  Axial compression caused low back 
pain, as did simulated rotation; the examiner noted that 
these were non-anatomic responses since neither should cause 
back pain.  Tenderness was observed over the spinous process 
of L5.  Sitting straight leg raises were negative, while 
supine straight leg raises caused pain at 60 degrees and 
sciatica on the left at 60 degrees; the examiner noted that 
responses should match.  No sensory deficit or motor weakness 
was detected in either lower extremity; the circumferences of 
the legs were equal.  Radiographic examination of the lumbar 
spine revealed Grade I spondylolisthesis and a narrowing of 
the disc space at L5-S1 that suggested DDD.  The orthopedic 
examiner rendered a diagnosis of DDD at L5-S1 and Grade I 
spondylolisthesis, L5-S1.  Based on the appellant's 
nonanatomic responses, the examiner questioned the severity 
of the reported pain.

The appellant also underwent a neurological examination in 
December 1996.  He complained of significant problems with 
low back pain present 80 percent of the time; this pain was 
usually localized to the lumbosacral region, but he also 
complained of shooting pains radiating from the back down 
into the leg on use.  He also complained of momentary 
numbness and paresthesia in his legs and feet.  He stated 
that he took anti-inflammatory medications with some relief 
of his back symptoms.  On physical examination, normal muscle 
tone and strength were observed with no atrophy, 
fasciculation or abnormal movement (other than the hand 
tremor).  Gait, station and Romberg were all normal.  The 
appellant could stand on his heels and toes.  The sensory 
examination was unremarkable throughout.  Deep tendon 
reflexes were 2+ and equal throughout.  Straight leg raising 
was negative on the left and positive on the right at 90 
degrees with pain.  The diagnostic impression was that the 
appellant had mainly non-neurologic low back pain, but that 
was some nerve root irritation component to it.  The examiner 
also stated that no neurological deficit was currently 
associated with the low back pain.

The appellant testified at his May 1997 personal hearing at 
the RO that he suffered from constant throbbing in his back; 
that his legs go numb; that he could not lift anything ; and 
that he had a hard time getting back up from bending over.  
See Hearing Transcript p. 4.  He also stated that he wore a 
back brace and that he took medication for the pain, but 
nothing completely relieved it.  See Hearing Transcript pp. 
5-6.  The appellant's representative stated that the 
appellant suffered from low back spasms.  See Hearing 
Transcript p. 2.

Review of the VA outpatient medical records indicates that 
the appellant sought treatment for his chronic back pain in 
May 1997; on physical examination, 5/5 strength of the lower 
extremities was noted, as well as decreased pinprick and 
light touch sensation on the right lower extremity.  In 
September 1997, radiographic and MRI examination of the 
appellant revealed degenerative changes at L5-S1.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is moderate 
in terms of the limitation of his forward flexion, his 
extension, and his lateral rotation, and the degree of pain 
he has. With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§ §§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported and tenderness was observed.  The appellant 
consistently complained of chronic pain that radiated into 
his leg, along with periodic numbness and paresthesia, and 
recent objective medical evidence did show findings of 
decreased pinprick and light touch sensation and limitation 
of motion was observed.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.  Likewise, to the extent 
arthritis is present in the low back, and secondary to the 
service connected disorder, it does not provide a basis for a 
separate rating.  Limitation of motion, including any due to 
arthritis is contemplated in the rating assigned.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59 (see also DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the most current medical evidence shows no 
objective evidence that severe low back impairment is 
demonstrated.  There have some minor sensory changes noted in 
the lower extremities indicative of some nerve root 
irritation, as well as some tenderness in the low back, but 
no medical findings of symptoms compatible with sciatic 
neuropathy have been made.  As such, findings commensurate 
with pronounced or severe low back disc impairment under 
Diagnostic Code 5293 are not shown.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.  While 
the medical evidence does support a finding of moderate 
limitation of motion under Diagnostic Code 5292, this would 
not result in a higher rating since the rating for moderate 
impairment under that Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with no objective credible evidence of 
associated muscle spasms, sciatica, absent knee jerks, loss 
of lateral motion with osteo-arthritic changes, a positive 
Goldthwaite's sign, listing of the whole spine to the 
opposite side, or any additional neurological symptomatology 
in order to warrant an evaluation in excess of 20 percent 
under applicable diagnostic criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295.  As such, the Board does 
not find that the objective clinical evidence warrants an 
evaluation in excess of 20 percent due to functional 
impairment manifested by weakness or other related 
symptomatology of the appellant's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the appellant's back disability produces more 
than moderate functional impairment so as to warrant a 
schedular evaluation in excess of 20 percent under 38 C.F.R. 
§ 4.40 and § 4.45, or the applicable diagnostic codes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992).  The appellant's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 20 percent schedular evaluation under 
Diagnostic Codes 5293 or 5292, and therefore, the 20 percent 
evaluation is continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant's low back 
disability has not required frequent periods of 
hospitalization and has not, in and of itself, markedly 
interfered with employment, particularly in light of his 
employment involving lawn irrigation reported on a Standard 
Form 15, dated in September 1998.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact caused by his 
back disability. 

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).  

II. Service Connection Claim.

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded  38 U.S.C.A. § 5107(a).  As defined by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), a well-grounded claim is one 
which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  These 
considerations pave the way for the analysis below.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (there can be no valid claim "in the absence of 
proof of a present disability"); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

The appellant testified at his personal hearing, conducted at 
the RO in May 1997, that he had malaria when he was in 
Vietnam in 1967, and that he suffered a relapse in July 1968.  
He also stated that he was not currently having any problems 
related to malaria.  See Hearing Transcript p. 12.

The service medical records, including the May 1996 
separation examination report, various periodic and over-40 
medical examination reports, the November 1977 separation 
examination report, and the October 1968 retention 
examination report are all negative for complaints or 
findings of malaria.  The VA examinations conducted in March 
1978 and July 1978 were similarly negative for pertinent 
complaints or findings.  A malarial smear performed as part 
of the laboratory testing conducted in conjunction with the 
December 1996 VA stomach examination and the associated 
report revealed that no malarial parasite forms were 
observed.

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  This case is devoid of evidence that the 
appellant had malaria in service or that he has any residuals 
of malaria now.  Although a lay witness is competent under 
the law to describe symptoms he has observed or experienced, 
he is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. at 93.  In the absence of 
competent medical evidence demonstrating that the appellant 
has residuals of malaria currently, his claim for service 
connection is not well-grounded and must be denied.  Because 
the appellant's malaria claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990). 

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its January 1997 rating decision and in its 
February 199 Statement of the Case (SOC) in which the 
appellant was informed that both his service medical records 
and his current medical records were negative for any 
clinical evidence of any diagnosis of, or treatment for 
malaria or the residuals of malaria.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records which would make this claim well-
grounded.

Furthermore, as the evidence needed to well-ground this claim 
is essentially similar to that needed to allow the claim, the 
appellant has been informed as to what is needed.  Thus there 
is no prejudice in the Board entering a decision on the 
subissue of whether the claim was well-grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any malaria or 
residual of malaria, and since he has failed to present 
competent medical evidence that his claim of malaria is 
plausible, that is, he has failed to present medical evidence 
that demonstrates the existence of malarial illness, this 
claim for service connection must be denied as not well-
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995). 


ORDER

An increased rating in excess of 20 percent for the low back 
disability is denied.

A well-grounded claim for service connection for malaria not 
having been submitted, the claim is denied. 


REMAND

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. 

Review of the medical evidence of record reveals that the 
appellant has been prescribed anti-histamines on a continuing 
basis, and that he has been prescribed antibiotics at various 
times.  However, it is unclear whether the antibiotics were 
just for his urologic condition, or also for his sinuses.  In 
addition, the medical records which might clarify this point 
were not obtained.  A December 1996 letter from the 
appellant's private physician at Meridian Medical Associates 
indicates that the appellant was getting his medications for 
his repetitious sinus and rhinitis problems at the Meridian 
Naval Air Station dispensary and at Keesler Air Force Base.  
The physician also indicated that the appellant had suffered 
from a number of infections involving recurrent sinusitis- 
the records pertaining to the appellant's visits to this 
physician should provide data on the issue of the number of 
annual episodes of sinusitis requiring treatment, as well as 
the associated symptoms.  

A review of the record reveals that the most recent VA 
examination reports do not address the issue of the number of 
annual episodes of sinusitis requiring treatment, if any, are 
experienced by the veteran.  In light of the fact that the 
number of incapacitating and non-incapacitating episodes of 
sinusitis per year is a significant determining factor in 
evaluating this particular disability, the Board finds that 
additional evidentiary development is required for a proper 
evaluation of the appellant's service-connected sinusitis.

Additionally, the December 1996 VA ENT examination yielded a 
diagnosis of significant allergic vasomotor rhinitis.  The 
Board finds that this diagnosis raises the issue of service 
connection for the vasomotor rhinitis and must be adjudicated 
by the RO.

The December 1996 private physician letter mentioned above 
also discussed the appellant's upper extremity nerve 
entrapment problem.  The physician stated that the appellant 
sought treatment in January 1996 for a lack of strength in 
the left hand  and arm; carpal tunnel syndrome and median 
nerve dysfunction were suspected.  However, when the service 
medical records were reviewed, a copy of the original January 
1996 Meridian Medical Associates progress note was found to 
be included.  This treatment note indicated that the 
appellant was complaining of no strength in the right hand of 
two weeks duration.  He also complained that he could not 
lift his right arm above shoulder level.  Subsequent medical 
records from Rush Foundation Hospital, dated in March 1998, 
reveal that the appellant underwent right elbow surgery after 
experiencing pain and tenderness in the right arm over the AC 
joint and subacromial region with radiation into the deltoid 
insertion and also pain radiating from the lateral epicondyle 
into the lateral forearm.  The preoperative diagnosis was 
severe tennis elbow that was nonresponsive to conservative 
therapy.  VA outpatient records dated in September 1997 
reveal that the appellant was complaining of right upper 
extremity pain.

There is no medical opinion of record which addresses the 
question of whether or not the right upper extremity pain, 
weakness and limitation of movement the appellant sought 
treatment for in January 1996, and September 1997, were 
related to, or the early signs of the right rotator cuff 
tendonitis or the right tennis elbow reported in the March 
1998 physical conducted at Rush Foundation Hospital.  There 
is also no opinion of whether or not there is any 
relationship or interaction between either of these 
conditions and the appellant's service-connected essential 
tremors.

A medical opinion is also needed on the point brought up by 
the appellant's representative during the May 1997 RO hearing 
that the appellant's essential tremors of the hands were more 
closely analogous to Diagnostic Code 8105, Sydenham's Chorea, 
than they are to the Diagnostic Code utilized by the RO 
(8712, neuritis of the lower radicular group).

These considerations require the gathering of additional 
records, including service medical records, as well as 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  This will also permit evaluation of 
the appellant's disabilities on both a schedular and an 
extraschedular basis, without prejudice to the appellant.  
See Floyd v. Brown, 9 Vet. App. 88 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
sinuses, his essential tremor, and his 
left and right arms, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim, including, but not limited to, all 
pertinent records from all VA sources, 
Meridian Medical Associates, Dr. Wee, Dr. 
Rush, the Meridian Naval Air Station 
Dispensary and Keesler Air Force Base, to 
the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159. 

2.  After completion of the above, and 
whether records are obtained or not, the 
RO should schedule the appellant for a VA 
examination by a specialist in upper 
respiratory disorders order to determine 
the nature and severity of any upper 
respiratory disability, to include 
vasomotor rhinitis, and his service 
connected sinusitis.  It is requested 
that the examiner include the number, if 
any, of incapacitating and non-
incapacitating episodes of sinusitis 
experienced by the appellant per year.  
The examiner should be provided with the 
appellant's claims file.  All appropriate 
tests and studies should be accomplished 
at this time.  It is requested that the 
examiner identify, to the extent 
possible, the complaints, symptoms and 
findings, which are attributable to the 
sinusitis versus other respiratory 
disorders.  If upper respiratory 
disorders, in addition to sinusitis, are 
diagnosed, to include vasomotor rhinitis, 
it is requested that the examiner render 
an opinion as to whether it is at least 
as likely as not the disabilities 
diagnosed are causally related to or 
aggravated by the service-connected 
sinusitis.  If the disabilities are 
aggravated by the sinusitis, the examiner 
is requested to specify, to the extent 
possible, the degree of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The appellant should also be afforded 
orthopedic and neurologic examinations to 
determine the nature, etiology, extent, 
and severity of any upper extremity 
disorder(s).  The examiners should review 
the claims file, examine the appellant 
and provide findings that encompass all 
impairment due to any right and/or left 
upper extremity pathology.  The examiners 
should discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in service or within 
one year of service separation were the 
first manifestations of said disorder(s), 
as well as the approximate date of onset 
thereof.

Specific findings should be made with 
respect to the location, size and shape 
of any scar(s) with a detailed 
description of any associated pain or 
tenderness.  Specific findings should 
also be made with respect to any 
limitations caused by any nerve 
impairment, including impairment 
affecting motion and strength of either 
hand, wrist, forearm, and/or shoulder.  
All findings should be set forth in 
detail.  Range of motion studies should 
include dorsiflexion, flexion, ulnar and 
radial deviations as well as the motion 
of the shoulder (abduction, flexion, 
internal and external rotation).  The 
normal ranges of motion, in degrees, 
should be stated.  The effect of pain on 
the functioning of each upper extremity 
should be discussed and an assessment 
made as to the degree of impairment 
caused by the essential tremor pathology 
on the appellant's ability to perform 
normal activities.  

Following the examination of the 
appellant and a review of the complete 
record, including the VA clinic records 
and private doctor and hospital records, 
the private medical reports and a copy of 
this remand, the examiners should furnish 
opinions concerning the following:

(a) What were the manifestations of 
right upper extremity pathology present 
prior to the March 1998 surgery?  What 
was the approximate onset date of said 
pathology?

(b) What, if any, are the current 
manifestations of left upper extremity 
pathology?  What was the onset date of 
said pathology, if any?

(c) Has the appellant developed any 
additional identifiable upper extremity 
disability due to his service-connected 
essential tremors of the hands?  Has any 
non-service connected upper extremity 
pathology been made worse by the 
appellant's service-connected essential 
tremors of the hands?

(d) Are the appellant's service-
connected essential tremors of the hands 
more analogous to neuritis or neuralgia 
of one, or some, of the peripheral nerves 
of the upper extremities, or are they 
more analogous to Sydenham's Chorea or 
some other disorder listed in 38 C.F.R. 
§ 4.12a?

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes." Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Thereafter, the RO should 
readjudicate the appellant's claims under 
all appropriate legal theories and with 
application of all appropriate caselaw, 
statutes, regulations and Diagnostic 
Codes. 

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case. No action by the 
appellant is required until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

